United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                     F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                    January 12, 2007
                                 FOR THE FIFTH CIRCUIT
                                 _____________________                           Charles R. Fulbruge III
                                                                                         Clerk
                                      No. 06-50511
                                 _____________________

UNITED STATES OF AMERICA

                        Plaintiff - Appellee
                         v.
LEONARDO ARAGON-REYNA
                        Defendant - Appellant

                           ---------------------
           Appeal from the United States District Court for the
                     Western District of Texas, Austin
                           ---------------------
Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*


           IT   IS   ORDERED      that    the    Appellee’s        unopposed       motion        to

vacate sentence of the district court is GRANTED.

           IT IS FURTHER ORDERED that the Appellee’s unopposed motion

to remand case to district court for re-sentencing is GRANTED.

           IT   IS   FURTHER       ORDERED       that     the     Appellee’s        unopposed

alternative motion to extend time to file Appellee’s brief until

30 days after Court’s denial of motion to vacate and remand is

DISMISSED AS MOOT.



       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.